Name: 2006/778/EC: Commission Decision of 14 November 2006 concerning minimum requirements for the collection of information during the inspections of production sites on which certain animals are kept for farming purposes (notified under document number C(2006) 5384) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  information and information processing;  farming systems;  agricultural activity;  environmental policy;  agricultural policy;  technology and technical regulations
 Date Published: 2007-06-05; 2006-11-15

 15.11.2006 EN Official Journal of the European Union L 314/39 COMMISSION DECISION of 14 November 2006 concerning minimum requirements for the collection of information during the inspections of production sites on which certain animals are kept for farming purposes (notified under document number C(2006) 5384) (Text with EEA relevance) (2006/778/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/629/EEC of 19 November 1991 laying down minimum standards for the protection of calves (1), and in particular Article 7(2) thereof, Having regard to Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards for the protection of pigs (2), and in particular Article 7(2) thereof, Having regard to Council Directive 98/58/EC of 20 July 1998 concerning the protection of animals kept for farming purposes (3), and in particular Article 6(3) thereof, Having regard to Council Directive 1999/74/EC of 19 July 1999 laying down minimum standards for the protection of laying hens (4), and in particular Article 8(3) thereof, Whereas: (1) Directive 91/629/EEC lays down minimum standards for the protection of calves confined for rearing and fattening. It provides that Member States are to ensure that inspections are carried out under the responsibility of the competent authority to check compliance with that Directive. (2) Directive 91/630/EEC lays down minimum standards for the protection of pigs confined for rearing and fattening. It provides that Member States are to ensure that inspections are carried out under the responsibility of the competent authority to check compliance with that Directive. (3) Directive 98/58/EC lays down minimum standards for the protection of animals bred or kept for farming purposes. It provides that Member States are to ensure that inspections to check compliance with that Directive are carried out by the competent authority and that Member States are to submit reports to the Commission concerning those inspections. (4) Commission Decision 2000/50/EC of 17 December 1999 concerning minimum requirements for the inspection of holdings on which animals are kept for farming purposes (5) provides that the reports which the Member States are to submit to the Commission pursuant to Directive 98/58/EC are to cover calves, pigs and laying hens. It also specified the information which the Member States are requested to submit for each species and category of animals. (5) Inspections of animals kept for farming purposes carried out in the Member States should not only cover requirements laid down in specific acts such as those concerning calves, pigs or laying hens but also general welfare requirements as laid down in Directive 98/58/EC. The reporting obligations of the Member States to the Commission should therefore include both general and specific requirements under the Community legislation. (6) Inspections of animals kept for farming purposes carried out in the Member States should also cover all other farmed species that are within the scope of Directive 98/58/EC. The reporting obligations of the Member States to the Commission should therefore be extended accordingly. (7) Directive 1999/74/EC lays down minimum standards for the protection of laying hens. It provides that Member States are to ensure that inspections to check compliance with that Directive are carried out by the competent authority. (8) Experience gained under Directives 91/629/EEC, 91/630/EEC, 98/58/EC and 1999/74/EC indicate discrepancies between Member States in planning, performing, recording and reporting inspections carried out under those Directives by the competent authority. (9) The collection of data on animal welfare inspections is essential for the Community to evaluate the impact of its policy in this field. In addition it is important that animal welfare rules are applied in a uniform manner, in particular because those rules may affect the competitiveness of some farming activities. Therefore it is necessary to update the minimum requirements for the inspection of production sites on which animals are kept for farming purposes. (10) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (6) provides in Title V for control plans including annual reports. The current reporting obligations of the Member States pursuant to Decision 2000/50/EC should be adapted to that Regulation, in particular with regard to the frequency and the deadline for reporting to the Commission. (11) Animal welfare conditions are affected by farming methods. Therefore they represented a useful basis for collecting information. In the case of laying hens, particular reference should be made to Commission Regulation (EC) No 2295/2003 of 23 December 2003 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs (7), as it defines additional requirements for alternative systems. (12) The present system of collection and analysis of information from the Member States generates an administrative burden both for the Commission and the Member States. It also creates risks for alteration of the data. Therefore it is necessary to conduct a feasibility study on an up-to-date information system at Community level to improve and facilitate the collection and the analysis of the data required here. (13) Decision 2000/50/EC should therefore be repealed and replaced by this Decision. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down rules for the harmonisation of: (a) the collection of information during inspections carried out by the competent authority in accordance with Directives 91/629/EEC, 91/630/EEC, 98/58/EC and 1999/74/EC; and (b) the reporting of such information to the Commission. Article 2 Definitions For the purposes of this Decision, the definitions in the Directives referred to in Article 1(a) shall apply. The following definitions shall also apply: (a) inspection means a check which is carried out by the competent authority on a production site where animals are kept at the time of the check in accordance with one of the Directives referred to in Article 1(a); (b) non-compliance means a failure to comply with one of the Directives referred to in Article 1(a) which has been: (i) found by the competent authority during an inspection; (ii) notified by that authority to the owner or the keeper of the animals held in the production site concerned by means of an official document. Article 3 Information to be collected and recorded during each inspection During each inspection, the competent authority shall collect and record in a written or electronic document information concerning: (a) the date and the identification of the production site; (b) the categories of farming methods and the corresponding provisions in Community legislation as listed in Annex I; (c) the categories of the non-compliance and the corresponding provisions in Community legislation as listed in Annex II; (d) the administrative categories of non-compliance and the action taken by the competent authority as referred to in Annex III. Article 4 Minimum verification and recording requirements for inspections carried out pursuant to Directive 91/629/EEC During each inspection carried out pursuant to Directive 91/629/EEC, the competent authority shall check at least five of the categories referred to in Chapter I of Annex II to this Decision and the corresponding provisions in Directive 91/629/EEC as listed in that Chapter. The competent authority shall record any non-compliance found. Article 5 Minimum verification and recording requirements for inspections carried out pursuant to Directive 91/630/EEC During each inspection carried out pursuant to Directive 91/630/EEC, the competent authority shall check at least four of the categories referred to in Chapter II of Annex II to this Decision and the corresponding provisions in Directive 91/630/EEC as listed in that Chapter. The competent authority shall record any non-compliance found. Article 6 Minimum verification and recording requirements for inspections carried out pursuant to Directive 98/58/EC During each inspection carried out pursuant to Directive 98/58/EC, the competent authority shall check at least five of the categories referred to in Chapter III of Annex II to this Decision and the corresponding provisions in Directive 98/58/EC as listed in that Chapter. The competent authority shall record any non-compliance found. Article 7 Minimum verification and recording requirements for inspections carried out pursuant to Directive 1999/74/EC During each inspection carried out pursuant to Directive 1999/74/EC, the competent authority shall check at least three of the categories referred to in Chapter IV of Annex II to this Decision and the corresponding provisions in Directive 1999/74/EC as listed in that Chapter. The competent authority shall record any non-compliance found. Article 8 Reports 1. By 30 June 2009 at the latest, and subsequently every year not later than 30 June, Member States shall submit to the Commission a report by electronic means concerning the information collected and recorded in accordance with this Decision, during inspections carried out during the previous calendar year. 2. The report provided for in paragraph 1 shall: (a) contain the information referred to in Annex IV; (b) be accompanied by an analysis of the most serious findings of non-compliances and a national action plan to prevent or decrease their occurrence for the forthcoming years. Article 9 Repeal Decision 2000/50/EC is repealed. Article 10 Applicability This Decision shall apply from 1 January 2008. Article 11 Addressees This Decision is addressed to the Member States. Done at Brussels, 14 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 340, 11.12.1991, p. 28. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 340, 11.12.1991, p. 33. Directive as last amended by Regulation (EC) No 806/2003. (3) OJ L 221, 8.8.1998, p. 23. Directive as amended by Regulation (EC) No 806/2003. (4) OJ L 203, 3.8.1999, p. 53. Directive as amended by Regulation (EC) No 806/2003. (5) OJ L 19, 25.1.2000, p. 51. Decision as last amended by the 2003 Act of Accession. (6) OJ L 165, 30.4.2004, p. 1; as corrected (OJ L 191, 28.5.2004, p. 1). Regulation as amended by Commission Regulation (EC) No 776/2006 (OJ L 136, 24.5.2006, p. 3). (7) OJ L 340, 24.12.2003, p. 16. Regulation as last amended by Regulation (EC) No 89/2006 (OJ L 15, 20.1.2006, p. 30). ANNEX I as referred to in Article 3(b) CATEGORIES OF FARMING METHODS Categories of farming methods for laying hens and corresponding provisions in Directive 1999/74/EC and Regulation (EC) No 2295/2003 Category of farming method Corresponding Community legislation Free Range Annex III to Regulation (EC) No 2295/2003 Barn Annex III to Regulation (EC) No 2295/2003 Enriched cage system Article 6 of Directive 1999/74/EC Unenriched cage system Article 5 of Directive 1999/74/EC ANNEX II as referred to in Article 3(c) and Articles 4, 5 and 6 CHAPTER I Categories of non-compliance for calves and corresponding provisions in Directive 91/629/EEC Category of non-compliance Corresponding provisions of Directive 91/629/EEC Inspection Annex, point (6) Freedom of movement Annex, points (7) and (8) Space allowances Article 3 Buildings and accommodation Annex, points (1), (2), (3), (9), (14) and (10) Minimum lighting Annex, point (5) Automatic and mechanical equipment Annex, point (4) Feed water and other substances Annex, points (12), (13) and (15) Haemoglobin level Annex, point (11) Fibrous food Annex, point (11) CHAPTER II Categories of non-compliance for pigs and corresponding provisions in Directive 91/630/EEC Category of non-compliance Corresponding provisions of Directive 91/630/EEC Staffing Article 5a Inspection Article 3(8) Annex, Chapter II, Section B, points 2 Annex, Chapter II, Section C, point 3 Annex, Chapter II, Section D Freedom of movement Article 3(3); Annex, Chapter II, Section B, points 1, 4 and 5 Annex, Chapter II, Section C, points 1 and 2 Space allowances Article 3(1) Article 3(4) Buildings and accommodation Annex, Chapter I, points 1, 2 and 3 Minimum lighting Annex, Chapter I, point 2 Flooring surfaces Article 3(2), Annex, Chapter I, point 5 Annex, Chapter II, Section A Manipulable materials Article 3(5) Annex, Chapter I, point 4 Annex, Chapter II, Section B, point 3 Feed water and other substances Article 3(6) Annex, Chapter I, points 6 and 7 Fibrous food Article 3(7) Mutilations Annex, Chapter I, point 8 Breeding procedures Annex, Chapter II, Section C, point 3 CHAPTER III Categories of non-compliance for all production sites and corresponding provisions in the Annex to Directive 98/58/EC Category of non-compliance Corresponding points of the Annex to Directive 98/58/EC Staffing Point 1 Inspection Points 2, 3 and 4 Record keeping Points 5 and 6 Freedom of movement Point 7 Buildings and accommodation Points 8 to 12 Automatic or mechanical equipment Point 13 Feed, water and other substances Points 14 to 18 Mutilations Point 19 Breeding procedures Points 20 and 21 CHAPTER IV Categories of non-compliance for laying hens and corresponding provisions in Directive 1999/74/EC Category of non-compliance Corresponding provisions of Directive 1999/74/EC Inspection Annex, points 1 and 6 Space allowances Article 4(1)(4) Article 5(1)(1) Article 6(1)(a) Buildings and accommodation Article 4, except paragraph 1(4) Article 5, except paragraph 1(1) Article 6, except point 1(a) Annex, points 4, 5 and 7 Minimum lighting Annex, point 3 Automatic and mechanical equipment Annex, point 2 Mutilation Annex, point 8 ANNEX III as referred in Article 3(d) Administrative categories of non-compliances Administrative category of non-compliance Action taken by the competent authority A Request to address the non-compliance(s) within a deadline of less than three months No immediate action for administrative or criminal penalties B Request to address the non-compliance(s) within a deadline of more than three months No immediate action for administrative or criminal penalties C Immediate action for administrative or criminal penalties ANNEX IV Information to be submitted to the Commission pursuant Article 8 The information to be submitted to the Commission pursuant to Article 8 shall be submitted in accordance with Tables 1 and 2 of this Annex. It shall contain the number of:  Production sites subject to inspections in rows 1 of Tables 1 and 2;  Production sites inspected in rows 2 of Tables 1 and 2, based on the number of inspections which comply with the requirements of Articles 4 to 7;  Production sites without non compliance in rows 3 of Tables 1 and 2, based on the results of inspections respectively reported in rows 2 of Tables 1 and 2;  Non-compliances according to the categories referred to Annex II in rows 4 to 18 of Table 1 and in rows 4 to 12 of Table 2 of this Annex;  Non-compliances according to the categories referred to in Annex III in rows 19 to 21 of Table 1 and rows 13 to 15 of Table 2 of this Annex. Table 1 Animal category Laying hens Calves Pigs Farming method Number of Free range Barn Enriched cage Unenriched cage 1 Production sites subject to inspection 2 Production sites inspected 3 Prod. sites without non compliance Number of non-compliances concerning 4 Staffing 5 Inspection 6 Record keeping 7 Freedom of movement 8 Space allowances 9 Buildings and accommodation 10 Minimum lighting 11 Flooring surfaces (for pigs) 12 Manipulable materials 13 Automatic and mechanical equipment 14 Feed, water and other substances 15 Haemoglobin (calves) 16 Fibrous food (calves and sows) 17 Mutilations 18 Breeding procedures 19 Non-compliance A 20 Non-compliance B 21 Non-compliance C Table 2 Animal category Number of Cattle (except cavles) Sheep Goats Domestic fowls (1) Ratites Ducks Geese Fur animals Turkeys 1 Production sites subject to inspection 2 Production sites inspected 3 Production sites without non-compliance Number of non-compliances concerning 4 Staffing 5 Inspection 6 Record keeping 7 Freedom of movement 8 Buildings and accommodation 9 Automatic and mechanical equipment 10 Feed, water and other substances 11 Mutilations 12 Breeding procedures 13 Non-compliance A 14 Non-compliance B 15 Non-compliance C (1) Poultry of the species Gallus gallus except laying hens